Judge Fox and I cannot concur in this decision. In our opinion, there was implicit in the contract between plaintiff and defendant the intent and purpose that an introduction by her to the defendant of a prospective purchaser should be of a person whose attention had not theretofore been directed to the property by the defendant or his agent. The fact is that a licensed broker representing the defendant had already shown the property to the plaintiff's prospect. That which had been done by the defendant's agent was tantamount to having been done by himself. The plaintiff interjected no new blood into the situation. In our judgment, she is not entitled *Page 268 
to be compensated for reaching into a matter already under way, and at most, merely lending impetus thereto at a period of inactivity. We think the trial court, as a matter of law, should have directed a verdict for the defendant. We would reverse the case.
Judge Fox concurs in this note.